The offense is vagrancy; the punishment, a fine of two hundred dollars.
There is nothing to show that the recognizance found in the transcript was recorded in the minutes of the court as required by law. Rogers v. State, 213 S.W. 637. Moreover, the recognizance shows to have been entered into on November 39, 1929, which is an impossible date. We are unable to determine whether the recognizance was entered into during term time. Texas Jurisprudence, vol. 4, sec. 84. The state's motion to dismiss the appeal must be sustained.
The appeal is dismissed.
Appeal dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
           ON APPELLANT'S MOTION TO REINSTATE APPEAL.